Citation Nr: 0506226	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  95-14 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision by the RO in 
New York, New York, which denied entitlement to eligibility 
for financial assistance in the purchase of an automobile and 
adaptive equipment, or for adaptive equipment only.  The 
veteran perfected an appeal from that decision.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in May 2003.  The Board remanded the case 
to the RO for further development in October 2003.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance.

2.  The veteran has not lost, or permanently lost the use of, 
either or both hands or feet; and does not manifest visual 
impairment corrected to 20/200 or less in the better eye, or 
visual acuity of more than 20/200 with a limitation of 
peripheral vision to a field no greater that 20 degrees.


CONCLUSION OF LAW

The criteria for establishing eligibility for financial 
assistance in acquiring an automobile and special adaptive 
equipment are not met. 38 U.S.C.A. §§ 3901, 3902 (West 2002); 
38 C.F.R. § 3.808 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the appellant consistent with requirements 
under the VCAA in letters dated in March 2001 and March 2004, 
and in supplemental statements of the case, including in 
September 2004 when he was notified specifically of 38 C.F.R. 
§ 3.159.  He was informed of the information and evidence 
necessary to substantiate the claim, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record reflects that the RO has made reasonable efforts 
to obtain relevant medical evidence adequately identified by 
the appellant in support of his claim.  The veteran was 
afforded VA examination in February 2002 and May 2004.  
Although the claim was initially denied many years ago, 
before enactment of the VCAA, the Board finds no prejudice to 
the veteran because the claim was readjudicated most recently 
in the supplemental statement of the case of September 2004, 
without "taint" from prior decisions, and after full VCAA 
compliance.  The Board finds that VA has complied with the 
VCAA duties to notify and assist.


II.  Entitlement to a Certificate of Eligibility for Financial 
Assistance in the Purchase of an Automobile and Adaptive 
Equipment, or for Adaptive Equipment Only

The veteran maintains that vision problems due to his 
service-connected anatomical loss of the right eye entitle 
him to a certificate of eligibility for financial assistance 
in the purchase of an automobile and adaptive equipment, or 
for adaptive equipment only.

To be eligible for financial assistance in purchasing an 
automobile or other conveyance, a veteran must establish that 
he has a loss or permanent loss of use of one or both feet; 
loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes.  The visual 
impairment must be corrected to 20/200 or less in the better 
eye, or visual acuity of more than 20/200 with a limitation 
of peripheral vision to a field no greater that 20 degrees.  
Further, the disorder must be service-connected. 38 C.F.R. § 
3.808.

The veteran is service connected for the following 
disabilities with corresponding disability ratings: 
anatomical loss of eye, residuals shrapnel wound, right, 40 
percent; shrapnel wound, upper arm, left, Muscle Group V, 10 
percent; residual shrapnel wound, thigh, right including 
groin area and lower extremity, Muscle Group XIV, 10 percent; 
residual shrapnel wound abdomen with retained foreign body, 
Muscle Group XIX, 10 percent; tinnitus, 10 percent; residual 
scars, face, residual shrapnel wound with retained foreign 
body including ophthalmosteresis scar right upper lid with 
deformity, 10 percent; facial nerve paralysis, peripheral, 
partial retained foreign body in skull, residual shrapnel 
wound, 10 percent; anxiety reaction with phobic features, 10 
percent; scar, residual shrapnel wound hand left index 
finger, 0 percent; scar, residual shrapnel wound, chest, 
slight, 0 percent; and hearing loss, bilateral, 0 percent.

There are various private medical records reflecting 
treatment from 1991 through December 2000 for different 
medical conditions and disorders.

The report of a February 2002 VA eye examination shows a 
medical history including that in service the veteran 
sustained trauma from a shell explosion with shrapnel causing 
severe damage to the right eye.  This resulted in the eye 
having to be enucleated at that time.  On examination, there 
was a right eye prosthesis.  On examination of the left eye, 
the report records uncorrected near vision of J16 and far 
vision of 20/200; and corrected near vision of J1 and far 
vision of 20/20.  There was no diplopia.  On examination for 
visual field deficits, the right eye had no field 
(prosthesis), and the left eye was within normal limits.  

The left eye had full external ocular movements; the cornea 
was clear; anterior chamber was deep and quiet; fundus showed 
a disc of C/D of 0.3; macula was within normal limits; and 
periphery was benign.  The intraocular pressure at 10 AM was 
16 mmHg in the left eye.  The report contains a diagnosis of 
(1) status post enucleation of the globe of the right 
eye/prosthesis; and (2) left eye hyperopic 
astigmatism/presbyopia.

During a May 2003 hearing before the undersigned, the veteran 
testified that his vision has worsened and that he now wears 
bifocals because of trouble reading smaller things, including 
the speedometer of his car.  He also testified that he has no 
peripheral vision on the right.

The report of a May 2004 VA eye examination shows that the 
examiner reviewed the claims file.  On examination, there was 
a prosthesis of the right eye.  The report noted that vision 
in the left eye with current glasses was 20/20-1.  On 
refraction, vision in the left eye was recorded as j1+ and 
20/15-.  There was a faint stromal scar, nonstaining of the 
left eye.  The anterior chamber of the left eye was deep and  
quiet.  The iris and pupil of the left eye were within normal 
limits.  The intraocular pressure at 9:50 AM was 12 mmHg in 
the left eye.  The report noted that the left eye vision 
corrected, was 20/60 near, and 20/20 far.  The report 
recorded normal findings regarding pupils dilated, vitreous, 
vessels, background, and maculae.   The report contains an 
impression of 56 year old monocular patient with refractive 
error, otherwise essentially normal examination.  

The examiner responded to a question in the examination 
request.  The question was is the corrected central visual 
acuity in the veteran's remaining eye 20/200 or worse; or has 
the widest diameter of the visual field in that eye 
contracted to an angle of 20 degrees or less?  The examiner 
noted that his response was no to that question.

Here the veteran is not claiming entitlement to the claimed 
benefit on the basis that he has a loss or permanent loss of 
use of one or both feet; or loss or permanent loss of use of 
one or both hands.  Nor does the record contain evidence of 
such conditions.  Rather, the veteran is claiming entitlement 
on the basis of a vision condition due to his service-
connected anatomical loss of his right eye.

In this case, although the veteran's right eye is missing and 
replaced by a prosthesis, the evidence as discussed above 
shows that the visual acuity of his left eye does not meet or 
approach the criteria required under 38 C.F.R. § 3.808 in 
order for entitlement under that provision.  The veteran's 
visual impairment is not shown to be corrected to 20/200 or 
less in the better eye, or visual acuity of more than 20/200 
with a limitation of peripheral vision to a field no greater 
that 20 degrees.  38 C.F.R. § 3.808.

The veteran's service connected disabilities do not meet the 
threshold requirements for eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only.  While he requests 
consideration that he wears bifocals and maintains that he 
has no peripheral vision on the right side, the regulations 
specifically limit entitlement to the benefit sought to 
certain specified disabilities as defined above.  Entitlement 
to the benefit sought may not be granted as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430.


ORDER

The appeal to establish eligibility for financial assistance 
in the purchase of an automobile and adaptive equipment is 
denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


